AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA

                                                        JUDGMENT IN A CIVIL CASE
Garland Henderson, et al.,                                    for Attorney Fees

                                Plaintiffs,
         v.                                            Case Number: 2:17-cv-01767-JAD-NJK
Clark County School District,


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
 in favor of CCSD and against the plaintiffs jointly and severally in the amount of $29,470 plus the costs
already taxed at $4,606 [ECF Nos. 55, 56] for a total of $34,076.




         7/29/2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ A. Reyes
                                                             Deputy Clerk
